DETAILED ACTION
Reasons for Allowance

Claims 9-11, 13, 14, 21, 23, 25-31, 34, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 9, the prior art fails to anticipate and/or render obvious either solely or in combination: “the slidable delivery control includes a first concave surface extending from a proximal end and a second concave surface extending from a distal end such that using the first concave surface, one or more fingers of the first hand translates the slidable delivery control in the first longitudinal direction while using the second concave surface, one or more fingers of the first hand translates the slidable delivery control in the second longitudinal direction”.
Claims 10, 11, 13 and 14 depend upon allowable claim 9 and are considered to be allowable at least by virtue of their dependency upon an allowable base claim.
Regarding independent claims 21 and 28, the prior art fails to anticipate and/or render obvious either solely or in combination: “when in the compressed position, the pusher is arranged and configured to slidably translate within the needle lumen, and when in the extended position, the one or more spring-loaded pins are received within one or more holes formed in the handle to prevent the pusher from slidably translating within the needle lumen, the one or more spring-loaded pins are received within the one or more holes when the localization marker has been fully deployed and separated from the pusher.”
Claims 23, 25-27, 29-31, 34, and 35 depend upon allowable base claim 21 and are considered to be allowable at least by virtue of their dependency upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Marjan Saboktakin/
Examiner, Art Unit 3793




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793